Fourth Court of Appeals
                                      San Antonio, Texas
                                             August 8, 2014

                                          No. 04-14-00567-CV

                                    EX PARTE Tad Dana PERRY

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

           Relator’s motion for emergency temporary relief is DENIED.

           It is so ORDERED on August 8, 2014.




                                                          _________________________________
                                                          Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of August, 2014.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court




           1
           This proceeding arises out of Cause No. 07-06-4710-CCL, styled In the Interest of T.S.P., a Child,
pending in the County Court at Law, Medina County, Texas, the Honorable Vivian Torres presiding.